MAUCK, J.
The trial court found the petition to be true. We can not, under these circumstances, g.o behind the record and ascertain whether the relator was legally elected by the votes of those entitled to participate in the selection of a clerk. We can only inquire whether a clerk in -office is obliged to resort to a mandatory injunction rather than mandamus to secure the property pertaining to his office. -The Supreme Court was considering the relations between one just going into a public office and his predecessor in State ex rel Keyser vs. Babst, 101 OS. 275. That was a case in quo warranto. The court had occasion to discuss a Wisconsin case bearing upon the question involved and Judge Jones, speaking for the court, said:
“The case is also authority for the principle that an incumbent retaining possession of an office, but without other color of authority, is not a de facto officer against one who holds a certificate of election, and that mandamus is a proper remedy to enforce the right of the. person having, prima facie title to the office.”
Upon the authority nuoted judgment in this case is affirmed. •
Middleton, PJ. and Blosser, J., concur.